Exhibit 10.127

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of August      , 2006 by and among HALO Technology Holdings, Inc., a Nevada
corporation (“Acquiror”), Tenebril Acquisition Sub, Inc., a Delaware corporation
(“Merger Sub”) and wholly-owned subsidiary of Acquiror, Tenebril Inc., a
Delaware corporation (“Target”), and, solely with respect to Section 7 hereof,
Sierra Ventures, as agent for the Target stockholders (the “Stockholders’
Agent”).

RECITALS

A. The Boards of Directors of each of Target, Acquiror and Merger Sub have
determined it to be advisable and in the best interests of each company and its
respective stockholders that Acquiror acquire Target through the statutory
merger of Target with and into Merger Sub (the “Merger”) and, in furtherance
thereof, have approved this Agreement and declared its advisability.

B. Pursuant to the Merger, among other things, the outstanding shares of
Target’s Common Stock, par value $0.0001 per share (“Target Common Stock”),
Target’s Class A Common Stock, par value $0.01 per share (“Target Class A Common
Stock”), Target’s Series A Preferred Stock, par value $0.01 per share (“Target
Series A Preferred Stock”) and Target’s Series B Preferred Stock, par value
$0.01 per share (“Target Series A Preferred Stock” and, together with the Target
Common Stock, the Target Class A Common Stock and the Target Series A Preferred
Stock, the “Target Capital Stock”) shall be converted into the right to receive
the Aggregate Merger Consideration (as defined in Section 2.6(a)) upon the terms
and subject to the conditions set forth herein.

C. Target, Acquiror and Merger Sub desire to make certain representations and
warranties and other agreements in connection with the Merger.

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by the parties),
intending to be legally bound hereby, the parties agree as follows:

1. Definitions.

1.1 Certain Defined Terms. As used in this Agreement, the following terms have
the meanings set forth in the Sections referenced below:

1

S.CONTDefinition Location

2. The Merger.

2.1 The Merger. At the Effective Time, and upon the terms and subject to the
conditions of this Agreement and the applicable provisions of Delaware Law,
Merger Sub shall be merged with and into Target, the separate corporate
existence of Merger Sub shall cease, and Target shall continue as the surviving
corporation and as a wholly-owned subsidiary of Acquiror. The surviving
corporation in the Merger is sometimes referred to herein as the “Surviving
Corporation.”

2.2 Closing; Effective Time. The parties hereto shall consummate the Merger and
the transactions contemplated hereby at a closing (the “Closing”) to be held
immediately after the execution and delivery of this Agreement by the parties
hereto at the offices of DLA Piper Rudnick Gray Cary US LLP, 1775 Wiehle Avenue,
Suite 400, Reston, Virginia 20190, unless another time and/or place is mutually
agreed upon in writing by Acquiror and Target. The date upon which the Closing
actually occurs is herein referred to as the “Closing Date.” On the Closing
Date, the certificate of merger (the “Certificate of Merger”), substantially in
the form of Exhibit A hereto, shall be duly prepared and executed by the
Surviving Corporation and thereafter delivered to the Secretary of State of the
State of Delaware for filing, as provided in Section 251 of Delaware Law, on the
Closing Date. The parties shall make all other filings required under Delaware
Law, and the Merger shall become effective at the time of the filing of the
Certificate of Merger with the Secretary of State, or at such later time as may
be agreed by Acquiror and Target and stated in the Certificate of Merger (the
date and time of such filing (or stated later time, if any) being referred to
herein as the “Effective Time”).

2.3 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in this Agreement, the Certificate of Merger and the applicable
provisions of Delaware Law. Without limiting the generality of the foregoing,
and subject thereto, at the Effective Time, all the property, rights,
privileges, powers and franchises of Target and Merger Sub shall vest in the
Surviving Corporation, and all debts, liabilities and duties of Target and
Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation.

2.4 Certificate of Incorporation; Bylaws.

(a) At the Effective Time, the Certificate of Incorporation of Target shall be
amended and restated in its entirety to be identical with the certificate of
incorporation of Merger Sub in effect prior to the Effective Time and, as so
amended, shall constitute the certificate of incorporation of the Surviving
Corporation until thereafter amended.

(b) The Bylaws of Merger Sub as in effect immediately prior to the Effective
Time shall be the Bylaws of the Surviving Corporation at the Effective Time,
until thereafter amended in accordance with Delaware Law and as provided in the
Certificate of Incorporation of the Surviving Corporation and such Bylaws.

2.5 Directors and Officers. At the Effective Time, the directors and officers of
Merger Sub immediately prior to the Effective Time shall be the directors and
officers of the Surviving Corporation, to serve until their respective
successors are duly elected or appointed and qualified.

2.6 Effect on Capital Stock. At the Effective Time, by virtue of the Merger and
without any action on the part of Merger Sub, Target or any holder of Target
Capital Stock, each share of Target Capital Stock issued and outstanding
immediately prior to the Effective Time (other than any Dissenting Shares and
any shares owned by Acquiror, Target or any direct or indirect wholly-owned
subsidiary thereof) shall be canceled and extinguished and shall be converted
automatically into the right to receive, upon the terms and subject to the
conditions set forth below and throughout this Agreement:

(a) Purchase Price. Upon the surrender of the certificate representing such
share of Target Capital Stock in accordance with Section 2.7 and this
Section 2.6, Acquiror shall issue to each Target stockholder a promissory note
in the form attached hereto as Exhibit C (each, a “Promissory Note” and
collectively, the “Promissory Notes”) in the original principal amount set forth
opposite such Target stockholder’s name under the heading “Promissory Note
Amount” on Exhibit D attached hereto (the “Promissory Note Amount”). The
aggregate original principal amount of all Promissory Notes issued by Acquiror
shall be equal to $3,000,000 (the “Aggregate Merger Consideration”). The
original principal amount of each Target stockholder’s Promissory Note shall be
equal to such Target Stockholder’s Share Percentage set forth opposite such
Target stockholder’s name under the heading “Share Percentage” on Exhibit D
attached hereto (the “Share Percentage”), multiplied by the Aggregate Merger
Consideration.

(b) Cancellation of Target Common Stock Owned by Acquiror. At the Effective
Time, each share of Target Capital Stock owned by Acquiror or any direct or
indirect wholly-owned subsidiary of Acquiror immediately prior to the Effective
Time shall be cancelled and extinguished without any conversion thereof.

(c) Target Stock Options. At the Effective Time, all options to purchase Target
Common Stock then outstanding under the Target Option Plan (as defined in
Section 3.5) at the Effective Time, whether vested or unvested, shall be
terminated and cancelled and shall not be assumed by Acquiror.

(d) Capital Stock of Merger Sub. At the Effective Time, each share of common
stock of Merger Sub issued and outstanding immediately prior to the Effective
Time shall be converted into and exchanged for one validly issued, fully paid
and nonassessable share of common stock of the Surviving Corporation. Each stock
certificate of Merger Sub evidencing ownership of any such shares shall continue
to evidence ownership of such shares of capital stock of the Surviving
Corporation.

(e) Dissenters’ Rights. Notwithstanding any provision of this Agreement to the
contrary, any  shares of Target Capital Stock held by a holder that has demanded
and perfected dissenters’ rights for such  shares in accordance with Delaware
Law and who, as of the Effective Time, has not effectively withdrawn or lost
such dissenters’ rights (“Dissenting Shares”) shall not be converted into or
represent the right to receive the Aggregate Merger Consideration pursuant to
this Section 2.6, but the holder thereof shall only be entitled to such rights
as are granted by Delaware Law. Notwithstanding the provisions of Section
2.6(e), if any holder of Dissenting Shares shall effectively withdraw or lose
(through failure to perfect or otherwise) his, her or its appraisal or
dissenter’s rights, then, as of the later of the Effective Time and the
occurrence of such event, such holder’s Dissenting Shares shall then cease to be
Dissenting Shares and shall automatically be converted into and represent only
the right to receive, upon surrender by such holder of a certificate or
certificates (the “Certificates”) representing  shares of Target Capital Stock,
the portion of the Aggregate Merger Consideration to which such holder would
otherwise be entitled under this Section 2.6 and the Certificate of Merger.

2.7 Surrender of Certificates.

(a) Exchange Agent. Acquiror shall act as exchange agent (the “Exchange Agent”)
in the Merger.

(b) Exchange Procedures. Promptly (and no later than one business day) after the
Effective Time, the Surviving Corporation shall cause to be mailed to each
holder of record of a Certificate or Certificates that immediately prior to the
Effective Time represented outstanding shares of Target Capital Stock, whose
shares were converted into the right to receive a portion of the Aggregate
Merger Consideration pursuant to Section 2.6, (i) a letter of transmittal; and
(ii) instructions for use in effecting the surrender of the Certificates in
exchange for its respective portion of the Aggregate Merger Consideration. Upon
surrender of a Certificate for cancellation to the Exchange Agent or to such
other agent or agents as may be appointed by Acquiror, together with such letter
of transmittal, duly completed and validly executed in accordance with the
instructions thereto, the holder of such Certificate shall be entitled to
receive in exchange therefore a Promissory Note representing such holder’s
respective portion of the Aggregate Merger Consideration as provided in
Section 2.6 (which Acquiror shall mail promptly and in any event no later than
10 calendar days after receipt of such required documentation), and the
Certificate so surrendered shall forthwith be canceled. Until so surrendered,
each outstanding Certificate that prior to the Effective Time represented shares
of Target Capital Stock will be deemed from and after the Effective Time, for
all corporate purposes, to evidence the ownership of the right to receive a
Promissory Note in the principal amount equal to the portion of the Aggregate
Merger Consideration into which such shares of Target Capital Stock shall have
been so converted in accordance with Section 2.6.

(c) Transfers of Ownership. At the Effective Time, the stock transfer books of
Target shall be closed, and there shall be no further registration of transfers
of Target Capital Stock thereafter on the records of Target.

(d) No Liability. Notwithstanding anything to the contrary in this Section 2.7,
none of the Exchange Agent, the Surviving Corporation or any party hereto shall
be liable to any person for any amount properly paid to a public official
pursuant to any applicable abandoned property, escheat or similar law.

(e) Dissenting Shares. The provisions of this Section 2.7 shall also apply to
Dissenting Shares that lose their status as such, except that the obligations of
Acquiror under this Section 2.7 shall commence on the date of loss of such
status and the holder of such shares shall be entitled to receive in exchange
for such shares the portion of the Aggregate Merger Consideration to which such
holder is entitled pursuant to Section 2.6 hereof.

2.8 No Further Ownership Rights in Target Capital Stock. The portion of the
Aggregate Merger Consideration delivered upon the surrender for exchange of
shares of Target Capital Stock in accordance with the terms hereof shall be
deemed to have been issued in full satisfaction of all rights pertaining to such
shares of Target Capital Stock, and there shall be no further registration of
transfers on the records of the Surviving Corporation of shares of Target
Capital Stock which were outstanding immediately prior to the Effective Time.
If, after the Effective Time, Certificates are presented to the Surviving
Corporation for any reason, they shall be canceled and exchanged as provided in
this Section 2.

2.9 Lost, Stolen or Destroyed Certificates. In the event any Certificates shall
have been lost, stolen or destroyed, the Exchange Agent shall issue in exchange
for such lost, stolen or destroyed Certificates, upon the making of an affidavit
of that fact by the holder thereof such portion of the Aggregate Merger
Consideration as may be required pursuant to Section 2.6; provided, however,
that Acquiror may, in its discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen or destroyed
Certificates to enter into an agreement to provide for indemnity against any
claim that may be made against Acquiror, the Surviving Corporation or the
Exchange Agent with respect to the Certificates alleged to have been lost,
stolen or destroyed.

2.10 Taking of Necessary Action; Further Action. Each of Acquiror, Merger Sub
and Target will take all such reasonable and lawful action as may be necessary
or desirable in order to effectuate the Merger in accordance with this Agreement
as promptly as possible. If, at any time after the Effective Time, any further
action is necessary or desirable to carry out the purposes of this Agreement and
to vest the Surviving Corporation with full right, title and possession to all
assets, property, rights, privileges, powers and franchises of Target and Merger
Sub, the officers and directors of Target and Merger Sub are fully authorized in
the name of their respective corporations or otherwise to take, and will take,
all such lawful and necessary action, so long as such action is not inconsistent
with this Agreement.

3. Representations and Warranties of Target.

Target represents and warrants to Acquiror and Merger Sub that the statements
contained in this Section 3 are true and correct, except as disclosed in a
document of even date herewith and delivered by Target to Acquiror on the date
hereof referring to the representations and warranties in this Agreement (the
“Target Disclosure Schedule”). The Target Disclosure Schedule will be arranged
in paragraphs corresponding to the numbered and lettered paragraphs contained in
this Section 3, and the disclosure in one section may be deemed to qualify
another section of the Agreement if it is reasonably clear, upon a reading of
such disclosure that the disclosure would be expected to apply to such other
section.

3.1 Organization, Standing and Power.

(a) Target is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Target has the corporate power
to own its properties and to carry on its business as now being conducted and is
duly qualified to do business and is in good standing in each jurisdiction in
which the failure to be so qualified and in good standing could reasonably be
expected to have a Material Adverse Effect on Target. Target has delivered to
Acquiror a true and correct copy of the certificate of incorporation and bylaws
of Target, each as amended to date, and each such document is in full force and
effect. Target is not in violation of any of the provisions of its certificate
of incorporation or bylaws.

(b) Target has no Subsidiaries and does not directly or indirectly own any
equity or similar interest in, or any interest convertible or exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity.

3.2 Authority. Target has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. All
corporate action on the part of Target, its officers, directors and stockholders
necessary for the authorization of this Agreement and the performance of all
obligations of Target hereunder has been taken. This Agreement, when executed
and delivered, will be a valid and binding obligation of Target enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights and (b) general principles of equity
that restrict the availability of equitable remedies. No consent, approval,
order or authorization of, or registration, declaration or filing with, any
court, administrative agency or commission or other governmental authority or
instrumentality (“Governmental Entity”) is required by or with respect to Target
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for (a) the filing
of the Certificate of Merger as provided in Section 2.2; and (b)  such other
consents, authorizations, filings, approvals and registrations which, if not
obtained or made, could not be reasonably expected to have a Material Adverse
Effect on Target and could not reasonably be expected to prevent, or materially
alter or delay, any of the transactions contemplated by this Agreement.

3.3 Governmental Authorization. Target has obtained each federal, state, county,
local or foreign governmental consent, license, permit, grant, or other
authorization of a Governmental Entity: (a) pursuant to which Target currently
operates or holds any interest in any of its properties; or (b) that is required
for the operation of Target’s business or the holding of any such interest and
all of such authorizations are in full force and effect except where the failure
to obtain or have any such authorizations could not reasonably be expected to
have a Material Adverse Effect on Target.

3.4 Financial Statements. Target has delivered to Acquiror its unaudited
financial statements (consisting solely of a balance sheet and statement of
operations) (collectively, the “Target Financial Statements”)for the fiscal year
ended December 31, 2005 and for the seven-month period ended July 31, 2006 (the
“Target Balance Sheet Date”). The Target Financial Statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) (except
that the unaudited financial statements do not contain footnotes and are subject
to normal recurring year-end audit adjustments) applied on a consistent basis
throughout the periods presented and consistent with each other. The Target
Financial Statements fairly present the consolidated financial condition and
operating results of Target as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments and the absence of
footnotes. Target has maintained a system of internal accounting controls
sufficient to provide reasonable assurance that transactions have been executed
with management’s authorizations, and transactions have been recorded as
necessary to permit preparation of the Target Financial Statements in accordance
with GAAP.

3.5 Capital Structure. The authorized capital stock of Target, immediately prior
to the Closing, consists of (i) 90,000,000 shares of Target Common Stock,
1,518,820 of which are issued and outstanding, (ii) 4,793,600 shares of Target
Class A Common Stock, all of which are issued and outstanding, and
(iii) 73,003,511 shares of Preferred Stock, par value $0.01 per share,
(x) 6,602,873 of which are designated as Target Series A Preferred Stock, all of
which are issued and outstanding, and (y) 66,400,638 of which are designated as
Target Series B Preferred Stock, all of which are issued and outstanding. All
outstanding shares of Target Capital Stock are duly authorized, validly issued,
fully paid and non-assessable and are free of any liens or encumbrances other
than any liens or encumbrances created by or imposed upon the holders thereof,
and are not subject to preemptive rights or rights of first refusal created by
statute, the certificate of incorporation or bylaws of Target or any agreement
to which Target is a party or by which it is bound. As of that same date, there
were 9,218,253 shares of Target Common Stock reserved for issuance under the
Target 2005 Stock Option and Incentive Plan (the “Target Option Plan”), of which
5,461,905 shares were subject to outstanding options and 3,756,348 shares were
reserved for future option grants. Except for the rights created pursuant to
this Agreement and the rights disclosed in the preceding three sentences, there
are no other options, warrants, calls, rights, commitments or agreements of any
character to which Target is a party or by which it is bound, obligating Target
to issue, deliver, sell, repurchase or redeem or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of Target capital stock or obligating
Target to grant, extend, accelerate the vesting of, change the price of, or
otherwise amend or enter into any such option, warrant, call, right, commitment
or agreement. There are no other contracts, commitments or agreements relating
to voting, purchase or sale of Target capital stock (i) between or among Target
and any of its stockholders; and (ii) to Target’s knowledge, between or among
any of Target’s stockholders.

3.6 Absence of Certain Changes. Since the Target Balance Sheet Date, Target has
conducted its business in the ordinary course consistent with past practice and
there has not occurred (a)  any acquisition, sale or transfer of any material
asset of Target other than in the ordinary course of business and consistent
with past practice; (b) any change in accounting methods or practices (including
any change in depreciation or amortization policies or rates) by Target or any
revaluation by Target of any of its assets; (c) any declaration, setting aside,
or payment of a dividend or other distribution with respect to the shares of
Target or any direct or indirect redemption, purchase or other acquisition by
Target of any of its shares of capital stock; (d) any amendment or change to the
certificate of incorporation or bylaws of Target; (e) any increase in or
modification of the compensation or benefits payable or to become payable by
Target to any of its directors or employees; (f) created, incurred, assumed or
guaranteed any indebtedness; or (f) any negotiation or agreement by Target to do
any of the things described in the preceding clauses (a) through (f) (other than
negotiations with Acquiror and its representatives regarding the transactions
contemplated by this Agreement).

3.7 Absence of Undisclosed Liabilities. Target does not have any material
obligations or liabilities of any nature (matured or unmatured, fixed or
contingent) other than (a) those set forth or adequately provided for in the
balance sheet of Target as of the Target Balance Sheet Date (the “Target Balance
Sheet”); (b) obligations to perform under the Material Contracts; (c) those
incurred in the ordinary course of business since the Target Balance Sheet Date
and consistent with past practice; and (d) those incurred in connection with the
execution of this Agreement, including, without limitation, the Transaction
Costs.

3.8 Litigation. There is no existing private or governmental action, suit,
proceeding, claim, arbitration or, to Target’s knowledge, any investigation
pending before any Governmental Entity, foreign or domestic, or, to the
knowledge of Target, threatened against Target or any of its properties or any
of its officers or directors (in their capacities as such). There is no
judgment, decree or order against Target, or, to the knowledge of Target, any of
its respective directors or officers (in their capacities as such), that could
prevent, enjoin, or materially alter or delay any of the transactions
contemplated by this Agreement, or that could reasonably be expected to have a
Material Adverse Effect on Target.

3.9 Intellectual Property.

(a) For purposes of this Agreement, “Intellectual Property” means:

(i) all issued patents, reissued or reexamined patents, revivals of patents,
utility models, certificates of invention, registrations of patents and
extensions thereof, regardless of country or formal name (collectively, “Issued
Patents”);

(ii) all published or unpublished nonprovisional and provisional patent
applications, reexamination proceedings, invention disclosures and records of
invention (collectively “Patent Applications” and, with the Issued Patents, the
“Patents”);

(iii) all copyrights, copyrightable works and mask work rights, including all
rights of authorship, use, publication, reproduction, distribution, performance
transformation, moral rights and rights of ownership of copyrightable works and
mask works, and all rights to register and obtain renewals and extensions of
registrations, together with all other interests accruing by reason of
international copyright and mask work conventions (collectively, “Copyrights”);

(iv) trademarks, registered trademarks, applications for registration of
trademarks, service marks, registered service marks, applications for
registration of service marks, trade names, registered trade names and
applications for registrations of trade names (collectively, “Trademarks”) and
domain name registrations;

(v) all technology, ideas, inventions, designs, proprietary information,
manufacturing and operating specifications, know-how, formulae, trade secrets,
technical data, computer programs, hardware, software and processes; and

(vi) all other intangible assets, properties and rights (whether or not
appropriate steps have been taken to protect, under applicable law, such other
intangible assets, properties or rights).

(b) Target owns and has good and marketable title to, or possess legally
enforceable rights to use, all Intellectual Property used in the business of
Target as currently conducted by Target. The Intellectual Property owned by and
licensed to Target collectively constitutes all of the Intellectual Property
necessary to enable Target to conduct its business as such business is currently
being conducted. No current or former officer, director, stockholder, employee,
consultant or independent contractor has any right, claim or interest in or with
respect to any Target Intellectual Property (as defined in Section 3.10(c)
below).

(c) With respect to each item of Intellectual Property used in the business of
Target (except “off the shelf” or other software widely available through
regular commercial distribution channels on standard terms and conditions, as
modified for Target’s operations) (“Target Intellectual Property”), Section 3.9
of the Target Disclosure Schedule sets forth:

(i) a complete and correct list of all Issued Patents and Patent Applications,
registered Trademarks, registered service marks, mask works, trade names,
registered Copyrights, software owned or licensed, under development or held for
use by the Target, and, in the case of software developed by the Target, a
product description, the language in which it is written and the type of
hardware platform(s) on which it runs; and

(ii) the following agreements relating to Target Intellectual Property: (A) any
exclusive licenses of Intellectual Property to or from Target; (B) any agreement
by which Target grants any ownership right to any Target Intellectual Property
owned by Target; (C) any order relating to Intellectual Property; and
(D) agreements pursuant to which any party is granted any rights to access
source code.

(d) Section 3.9 of the Target Disclosure Schedule contains an accurate list as
of the date of this Agreement of all licenses, sublicenses and other agreements
to which Target is a party and pursuant to which Target is authorized to use any
Intellectual Property owned by any third party, excluding “off the shelf” or
other software widely available through regular commercial distribution channels
on standard terms and conditions (“Third Party Intellectual Property”).

(e) To Target’s knowledge, there is no unauthorized use, disclosure,
infringement or misappropriation of any Target Intellectual Property, including
any Third Party Intellectual Property, by any third party, including any
employee or former employee of Target.

(f) To Target’s knowledge, Target is not in material breach of any license,
sublicense or other agreement relating to the Target Intellectual Property or
Third Party Intellectual Property. Neither the execution, delivery or
performance of this Agreement or any ancillary agreement contemplated hereby nor
the consummation of the Merger or any of the transactions contemplated by this
Agreement will contravene, conflict with or result in any material limitation on
the Acquiror’s right to own or use any Target Intellectual Property, including
any Third Party Intellectual Property.

(g) To Target’s knowledge, Target is not infringing, misappropriating or making
unlawful use of, or received any notice or other communication (in writing or
otherwise) of any actual, alleged, possible or potential infringement,
misappropriation or unlawful use of any proprietary asset owned or used by any
third party. There is no proceeding pending or to Target’s knowledge threatened,
nor has any claim or demand been made that challenges the legality, validity,
enforceability or ownership of any item of Target Intellectual Property or Third
Party Intellectual Property or alleges a claim of infringement of any Patents,
Copyrights or Trademarks, or violation of any trade secret or other proprietary
right of any third party. Target has not brought a proceeding alleging
infringement of Target Intellectual Property or breach of any license or
agreement involving Intellectual Property against any third party.

(h) All current and former officers and employees of Target and consultants and
independent contractors to Target involved in the development, modification,
marketing and servicing of any Target Intellectual Property have executed and
delivered to Target an agreement regarding the protection of proprietary
information and the assignment to Target of any Intellectual Property arising
from services performed for Target by such persons.

(i) Target maintains in connection with its operations, activity, conduct and
business on the World Wide Web (“Web”) and any and all other applicable Internet
operations, activity, conduct, and business, a written privacy statement or
policy governing the collection, maintenance, and use of data and information
collected from users of Web sites owned, operated, or maintained by, on behalf
of, or for the benefit of the Target in connection with, related to, pursuant
to, in the conduct of, or as part its business and operations.

3.10 Interested Party Transactions. Target is not indebted to any director,
officer, employee or agent of Target (except for amounts due as salaries and
bonuses and in reimbursement of ordinary expenses), and no such person is
indebted to Target.

3.11 Material Contracts. All Material Contracts of Target are listed in
Section 3.11 of the Target Disclosure Schedule. With respect to each Material
Contract: (a) the Material Contract is legal, valid, binding and enforceable and
in full force and effect with respect to Target, and, to Target’s knowledge, is
legal, valid, binding, enforceable and in full force and effect with respect to
each other party thereto, in either case subject to the effect of bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and except as the availability of equitable remedies
may be limited by general principles of equity; (b) the Material Contract will
continue to be legal, valid, binding and enforceable and in full force and
effect immediately following the Effective Time in accordance with its terms as
in effect prior to the Effective Time, subject to the effect of bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and except as the availability of equitable remedies
may be limited by general principles of equity; and (c) neither Target nor, to
Target’s knowledge, any other party is in material breach or default, and no
event has occurred that with notice or lapse of time would constitute a material
breach or default by Target or, to Target’s knowledge, by any such other party,
or permit termination, modification or acceleration, under such Material
Contract. “Material Contract” means any contract, agreement or commitment to
which Target is a party: (a) with expected receipts or expenditures in excess of
$10,000 per year; (b) required to be listed on the Target Disclosure Schedule
pursuant to Section 3.9; (c) granting any exclusive rights to any party;
(d) evidencing indebtedness for borrowed or loaned money, including guarantees
of such indebtedness; (e) obligating Target to make any capital expenditures or
sell or lease any of its assets; (f) restricting the Target’s ability to compete
with any other person or limiting the lines of business or geographic areas in
which Target is allowed to conduct business; (g) all leases, subleases, licenses
and other lease agreements, together with all amendments, supplements and
nondisturbance agreements pertaining thereto, to which Target is a party and
pursuant to which Target leases, subleases or licenses any real or personal
property (“Leases”); (h) any agreement under which the consummation of the
transactions contemplated by this Agreement requires Target to obtain a consent
or deliver a notice; (i) any indemnification agreement to which Target is a
party; (j) any barter or off-set agreement to which Target is a party; or
(k) that could reasonably be expected to have a Material Adverse Effect on
Target if breached by Target or any other party to the agreement in such a
manner as would (i) permit any other party to cancel or terminate the same (with
or without notice of passage of time); (ii) provide a basis for any other party
to claim money damages (either individually or in the aggregate with all other
such claims under that contract) from Target; or (iii) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
such Material Contract.

3.12 Accounts Receivable. Subject to any reserves set forth therein, the
accounts receivable shown on the Target Financial Statements have arisen solely
out of bona fide sales and deliveries of goods, performance of services, and
other business transactions in the ordinary course of business consistent with
past practices in each case with persons other than affiliates.

3.13 Title to Property. Target has good, legally valid and marketable title to
all of its properties (including real property, premises, buildings, inheritable
building rights, land property, similar rights of use or ownership and any other
office space), interests in properties and assets, real and personal, reflected
in the Target Balance Sheet or acquired after the Target Balance Sheet Date
(except properties, interests in properties and assets sold or otherwise
disposed of since the Target Balance Sheet Date in the ordinary course of
business), or with respect to leased properties and assets, valid leasehold
interests therein, free and clear of all mortgages, liens, pledges, charges or
encumbrances of any kind or character, except (a) the lien of current taxes not
yet due and payable (b) such imperfections of title, liens and easements as do
not and will not materially detract from or interfere with the use of the
properties subject thereto or affected thereby, or otherwise materially impair
business operations involving such properties and are correctly reflected in the
agreements or similar documents made available to Acquiror or its counsel;
(c) liens securing debt that is reflected on the Target Balance Sheet; and
(d) such other mortgages, liens, pledges, charges or encumbrances as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the properties used or owned by Target or on the use of such
properties by Target.

3.14 Taxes.

(a) As used in this Agreement, the terms “Tax” and, collectively, “Taxes” mean
any and all federal, state and local taxes of any country, assessments and other
governmental charges, duties, impositions and liabilities, including taxes based
upon or measured by gross receipts, income, profits, sales, use and occupation,
and value added, ad valorem, stamp transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, together with all interest,
penalties and additions imposed with respect to such amounts and any obligations
under any agreements or arrangements with any other person with respect to such
amounts and including any liability for taxes of a predecessor entity.

(b) Target has timely filed all Tax returns (federal, state and local) required
by Law to be filed by it (“Returns”). All Taxes shown to be due and payable on
such Returns, any assessments imposed, and to Target’s knowledge all other Taxes
due and payable by Target on or before the Effective Time, have been paid, are
accrued for in the Target Financial Statements or will be paid prior to the time
they become delinquent, except those contested by Target in good faith and which
are identified on the Target Disclosure Schedule. Target has not been advised
(i) that any of its Returns, federal, state or other, have been or are being
audited as of the date hereof or (ii) of any deficiency in assessment or
proposed judgment to its federal, state or other Taxes. To the knowledge of
Target, it has no liability for any Tax to be imposed upon its properties or
assets as of the date of this Agreement that is not adequately accrued or
provided for. Target has withheld with respect to its employees and other third
parties for which it is obligated to make Tax withholdings (and timely paid over
(if due prior to the Effective Time) any withheld amounts to the appropriate
taxing authority) all federal and state income Taxes, Federal Insurance
Contribution Act, Federal Unemployment Tax Act and other Taxes required to be
withheld. Target is not, nor has it been at any time, a “United States Real
Property Holding Corporation” within the meaning of Section 897(c)(2) of the
Code.

3.15 Employee Benefit Plans.

(a) Section 3.15 of the Target Disclosure Schedule contains a complete and
accurate list of each plan, program, policy, practice, contract, agreement or
other arrangement providing for employment, compensation, retirement, deferred
compensation, loans, severance, separation, relocation, repatriation,
expatriation, visas, work permits, termination pay, performance awards, bonus,
incentive, stock option, stock purchase, stock bonus, phantom stock, stock
appreciation right, supplemental retirement, fringe benefits, cafeteria benefits
or other benefits, whether written or unwritten, including without limitation
each “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), which is or has
been sponsored, maintained, contributed to, or required to be contributed to by
Target and, with respect to any such plans which are subject to Code
Section 401(a), any trade or business (whether or not incorporated) that is or
at any relevant time was treated as a single employer with Target within the
meaning of Section 414(b), (c), (m) or (o) of the Code, (an “ERISA Affiliate”)
for the benefit of any person who performs or who has performed services for
Target or with respect to which Target or any ERISA Affiliate has or may have
any liability (including without limitation contingent liability) or obligation
(collectively, the “Target Employee Plans”). At no time has Target or any ERISA
Affiliate contributed to or been obligated to contribute to any multiemployer
plan (as defined in Section 3(37) of ERISA). Neither Target nor any ERISA
Affiliate has ever sponsored, participated in, or contributed to any pension
plan which is subject to Title IV of ERISA or Section 412 of the Code. No Target
Employee Plan promises or provides retiree medical or other retiree welfare
benefits to any person. Section 3.15 of the Target Disclosure Schedule contains
a complete and accurate list of the Target’s employees, job titles or general
job description and salary and bonus information.

(b) Documents. Target has furnished or made available to Acquiror true and
complete copies of documents embodying each of the Target Employee Plans and
related plan documents, including without limitation trust documents, group
annuity contracts, plan amendments, insurance policies or contracts,
administrative service agreements, summary plan descriptions, annual reports and
compliance and nondiscrimination tests, standard COBRA forms and related
notices, registration statements and prospectuses and, to the extent still in
its possession, any material employee communications relating thereto and the
most recent Internal Revenue Service determination or opinion letter issued with
respect to each such Target Employee Plan.

(c) Compliance. Target has performed in all material respects all obligations
required to be performed by it under each Target Benefit Plan and each Target
Benefit Plan has been established and maintained in all material respect in
accordance with its terms and in compliance with all applicable laws, statutes,
orders, rules and regulations, including but not limited to ERISA or the Code.
Target has complied in all material respects with the applicable health care
continuation requirements of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), except to the extent that such failure to comply
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect on Target.

(d) Effect of Transaction. The consummation of the transactions contemplated by
this Agreement will not (i) entitle any current or former employee or other
service provider of Target or any ERISA Affiliate to severance benefits or any
other payment (including without limitation unemployment compensation, golden
parachute, bonus or benefits under any Target Employee Plan), except as
expressly provided in this Agreement or as required by applicable law; or
(ii) accelerate the time of payment or vesting of any such benefits or increase
the amount of compensation due any such employee or service provider. Each
Target Employee Plan can be amended, terminated or otherwise discontinued after
the Effective Time in accordance with its terms, without material liability to
Acquirer or Target other than ordinary administration expenses typically
incurred in a termination event.

3.16 Employee Matters. Target is in compliance with all currently applicable
laws and regulations respecting terms and conditions of employment except to the
extent that such failure to comply could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect on Target.
There are no claims pending, or, to Target’s knowledge, reasonably expected or
threatened, against Target under any workers’ compensation or long-term
disability plan or policy. Target is not a party to any collective bargaining
agreement or other labor union contract, nor does Target know of any activities
or proceedings of any labor union to organize its employees.

3.17 Insurance. Target maintains policies of insurance set forth on Section 3.17
of the Target Disclosure Schedule. There is no material claim pending under any
of such policies as to which coverage has been questioned, denied or disputed by
the underwriters of such policies. All premiums due and payable under all such
policies have been paid and Target is otherwise in compliance with the terms of
such policies. Target has no knowledge of any threatened termination of, or
material premium increase with respect to, any of such policies.

3.18 Compliance With Laws. Target has complied with, is not in violation of and
has not received any notices of violation with respect to, any federal state,
local or foreign statute, law or regulation with respect to the conduct of its
business, or the ownership or operation of its business, except where such
non-compliance or violation would not reasonably be expected to have a Material
Adverse Effect on Target.

3.19 Brokers’ and Finders’ Fee. Except for amounts owed to Updata Capital, Inc.,
its successors, assigns and affiliates (the “Target Broker”), no broker, finder
or investment banker is entitled to brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with the Merger, this Agreement or any transaction contemplated hereby.

3.20 Customers. Section 3.20 of the Target Disclosure Schedule sets forth a
complete and accurate list of the names of all of the customers of Target,
showing the approximate total billings in United States dollars to each such
customer during the last fiscal year and the present year to date. Target has
not received any written communication from any customer named on Section 3.20
of the Target Disclosure Schedule of any intention to return, terminate or
materially reduce purchases from Target.

3.21 Bank Accounts. Section 3.21 of the Target Disclosure Schedule contains a
complete list of all bank, brokerage or similar accounts of Target and the names
of all officers or employees who are authorized to make withdrawals therefrom or
dispositions thereof.

3.22 Books and Records. Except as set forth in Section 3.22 of the Target
Disclosure Schedule, the books and records of Target have been maintained in
accordance with generally accepted industry practice.

3.23 Questionable Payments. None of the partners, members, owners, directors,
managers, executives, officers, representatives, agents or employees of Target
(when acting in such capacity or otherwise on behalf of Target): (i) has used or
is using any corporate funds for illegal contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (ii) has used or is
using any corporate funds for any direct or indirect unlawful payments to any
foreign or domestic government officials or employees; (iii) has violated or is
violating any provision of the Foreign Corrupt Practices Act of 1977; (iv) has
established or maintained, or is maintaining, any unlawful or unrecorded fund of
corporate monies or other corporate properties; or (v) has made at any time
since the date of formation any false or fictitious entries on the books and
records of Target; or (vi) has made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature using corporate funds
or otherwise on behalf of Target.

4. Representations and Warranties of Acquiror and Merger Sub.

Acquiror and Merger Sub represent and warrant to Target that the statements
contained in this Section 4 are true and correct.

4.1 Organization, Standing and Power. Each of Acquiror and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the states of Nevada and Delaware, respectively. Acquiror has the corporate
power to own its properties and to carry on its business as now being conducted
and as proposed to be conducted and is duly qualified to do business and is in
good standing in each jurisdiction in which the failure to be so qualified and
in good standing could reasonably be expected to have a Material Adverse Effect
on Acquiror.

4.2 Authority. Acquiror and Merger Sub have all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been, or will have
been by the Closing, duly authorized by all necessary corporate action on the
part of Acquiror and Merger Sub. This Agreement has been duly executed and
delivered by Acquiror and Merger Sub and constitutes the valid and binding
obligations of Acquiror and Merger Sub enforceable against Acquiror and Merger
Sub in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and subject to general principles of
equity. The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any material obligation or loss of a material benefit under
(a) any provision of the charter or bylaws of Acquiror or Merger Sub; or (b) any
material mortgage, indenture, lease, contract or other agreement or instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Acquiror or Merger Sub or their
properties or assets except in the case of clause (b), for such conflicts,
violations, defaults, rights of termination, cancellation or acceleration as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Acquiror. No consent, approval, order or
authorization of or registration, declaration or filing with any Governmental
Entity is required by or with respect to Acquiror or Merger Sub in connection
with the execution and delivery of this Agreement by Acquiror and Merger Sub or
the consummation by Acquiror and Merger Sub of the transactions contemplated
hereby, except for (a) the filing of the Certificate of Merger as provided in
Section 2.2; and (b) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, could not reasonably be expected
to have a Material Adverse Effect on Acquiror and could not prevent, materially
alter or delay any of the transactions contemplated by this Agreement. Neither
the execution and delivery of, nor the payment obligations under any of the
Promissory Notes (whether in cash or shares of Acquiror’s capital stock)
pursuant to the terms herein and therein will result in any breach of or
constitute a default (or an event which with the giving of notice or lapse of
time or both could reasonably be expected to become a default) by Acquiror or
any Subsidiary of Acquiror under any note, indenture, mortgage, lien, security
interest, contract, agreement or obligation to which Acquiror or any Subsidiary
of Acquiror is a party or is bound.

4.3 Interim Operations of Merger Sub. Merger Sub was formed solely for the
purpose of engaging in the transactions contemplated by this Agreement, has
engaged in no other business activities and has conducted its operations only as
contemplated by this Agreement.

4.4 Financial Ability. Acquiror has sufficient funds to consummate the
transactions provided for under this Agreement.

4.5 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the Merger
based upon arrangements made by or on behalf of Acquiror.

4.6 Litigation. Except as disclosed in the SEC Documents or as otherwise would
not have a Material Adverse Effect on Acquiror, there is no existing private or
governmental action, suit, proceeding, claim, arbitration or, to Acquiror’s
knowledge, any investigation pending before any Governmental Entity, foreign or
domestic, or, to the knowledge of Acquiror, threatened against Acquiror, Merger
Sub or any of their respective properties or any of their respective officers or
directors (in their capacities as such). There is no judgment, decree or order
against Acquiror or Merger Sub, or, to the knowledge of Acquiror, any of their
respective directors or officers (in their capacities as such), that could
prevent, enjoin, or materially alter or delay any of the transactions
contemplated by this Agreement, or that could reasonably be expected to have a
Material Adverse Effect on Acquiror.

4.7 SEC Documents; Acquiror Financial Statements. Acquiror has furnished or made
available to Target true and complete copies of all reports or registration
statements filed by it with the U.S. Securities and Exchange Commission (the
“SEC”) since January 1, 2004, all in the form so filed (all of the foregoing
being collectively referred to herein as the “SEC Documents”). As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Act or the Securities Exchange Act of 1934, as
amended, as the case may be. The consolidated financial statements of Acquiror,
including the notes thereto, included in the SEC Documents (the “Acquiror
Financial Statements”) have been prepared in accordance with GAAP consistently
applied (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by SEC rule) and present fairly, in all
material respects, the consolidated financial position of Acquiror at the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). All Indebtedness of Acquiror and its Subsidiaries
is disclosed in the SEC Documents. Neither Acquiror nor its Subsidiaries is in
material violation of any terms of any Indebtedness.

4.8 Taxes. With respect to Acquiror, since January 1, 2004 and with respect to
each Subsidiary of Acquiror, since the date of the acquisition of such
Subsidiary by Acquiror: (i) all Tax Returns relating to Acquiror and its
Subsidiaries that are required by law to be filed have been duly filed on a
timely basis, (ii) to Acquiror’s knowledge, all amounts set forth thereon have
been paid in full and all such Tax Returns are correct and complete in all
material respects, and (iii) there are no material pending or threatened
actions, claims, audits or, to the knowledge of Acquiror, investigations for the
assessment or collection of Taxes that relate to the activities or income of
Acquiror or its Subsidiaries.

4.9 Capital Structure. As of June 30, 2006, the authorized capital stock of
Acquiror consists only of: 150,000,000 shares of Common Stock; and 50,000,000
shares of preferred stock, par value $0.00001 per share; of which 8,863,636
shares of Series D Preferred Stock have been designated (of which 7,045,045 is
outstanding). As of the date hereof, there are [     ] shares of Common Stock
issued and outstanding; and outstanding options and warrants to purchase [     ]
shares of Common Stock and there are no other authorized shares of any class
authorized, issued or outstanding. The outstanding warrants to purchase Common
Stock include warrants issued in connection with the Acquiror’s senior credit
facility entered into on August 2, 2005 (the “Senior Credit Warrants”). Other
than the convertible instruments described above or in the SEC Documents, no
person has any phantom rights, options, warrants or other equity interest or
instrument convertible into any equity interest in Acquiror or otherwise has any
right to acquire any equity interest or any instrument convertible into any
equity interest in Acquiror. All of the issued and outstanding shares of
Acquiror’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights and were issued in full
compliance with applicable state and Federal securities law and any rights of
third parties. If the Promissory Notes are converted in connection with their
terms, the shares of Common Stock issuable upon such conversion, will be, when
issued, duly authorized, validly issued, fully paid, nonassessable, free of
preemptive rights and issued in accordance with applicable state and Federal
securities laws and any rights of third parties, free and clear of all liens or
encumbrances. Other than as set forth in the SEC Documents, Acquiror is not a
party to any voting agreements, buy-sell agreements, options or rights of first
purchase agreements, registration rights agreements or other agreement of any
kind among Acquiror and any of the security holders of Acquiror relating to the
securities of Acquiror held by them. The issuance of the Promissory Notes
hereunder will not obligate Acquiror to issue shares or other securities to any
other Person (other than the Target stockholders).

4.10 Undisclosed Liabilities. Acquiror and its Subsidiaries do not have any
liabilities or obligations except (i) liabilities which are reflected and
properly reserved against in the most recent balance sheet included in the SEC
Documents, (ii) liabilities incurred in the ordinary course of Acquiror’s and
its Subsidiaries’ business since the date of such balance sheet,
(iii) liabilities arising under any of the contracts, arrangements, licenses,
leases, understandings, purchase orders, invoices or other agreements to which
Acquiror or any of its Subsidiaries are a party, whether written, oral,
established through course of dealing or otherwise, or (iv) liabilities which
are not required to be reflected on a balance sheet prepared in accordance with
GAAP.

4.11 Internal Controls. Acquiror and its Subsidiaries currently conduct their
business in compliance in all material respects with all laws and regulations
applicable to the conduct of their respective business, including the
Sarbanes-Oxley Act of 2002, to the extent applicable to Acquiror.

5. Additional Agreements.

5.1 Expenses. Whether or not the Merger is consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expense. Except for the fees
and expenses payable to (a) the Target Broker pursuant to the issuance of the
Target Broker Promissory Note and (b) DLA Piper Rudnick Gray Cary US LLP,
counsel for Target, in an aggregate amount not to exceed $45,000 (collectively,
the “Transaction Costs”), Target shall have paid all transaction fees and
expenses to any financial, legal or other advisor relating to the Merger.

5.2 Extension; Waiver. At any time prior to the Effective Time, the parties
hereto, by action taken or authorized by their respective Boards of Directors,
may, to the extent legally allowed: (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto; (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto; and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.

5.3 Indemnification Relating to Target Officers and Directors.

(a) From the Effective Time until the third anniversary of the Effective Time
(or, in the case of matters occurring prior to the Effective Time which have not
been resolved prior to the third anniversary of the Effective Time, until such
matters are finally resolved, the “D&O Insurance Period”), Acquiror shall cause
the Surviving Corporation to fulfill and honor all obligations of Target
relating to the limitation of liability and indemnification of officers and
directors pursuant to Target’s certificate of incorporation and bylaws, as each
are in effect immediately prior to the Effective Time, or pursuant to any
existing indemnification agreements, and pay all amounts due and payable under
such provisions.

(b) Acquiror shall cause to be maintained in effect for the D&O Insurance Period
(the “Tail Insurance”) the current policies of directors’ and officers’
liability insurance currently maintained by Target; provided, however, that the
Acquiror may substitute therefor policies of comparable coverage (including,
without limitation, coverage under Acquiror’s existing polices of directors’ and
officers’ liability insurance); provided, further, that in no event shall
Acquiror be required to expend in excess of the aggregate net amount of $10,000
for the Tail Insurance, and if the cost of such Tail Insurance would exceed the
aggregate net amount of $10,000, Acquiror shall purchase the maximum amount of
coverage for the D&O Insurance Period as is available for the aggregate net
amount of $10,000. If the Tail Insurance cannot be maintained, expires or is
terminated or cancelled during such three-year period, Acquiror will use
reasonable efforts to replace such coverage for the remainder of such period on
terms and conditions substantially similar to the existing directors’ and
officers’ insurance and indemnification policy; provided, however, that in no
event shall the Parent be required to expend in excess of the aggregate net
amount of $10,000 to replace the Tail Insurance, and if the expense of replacing
such Tail Insurance would exceed the aggregate net amount of $10,000, Acquiror
shall purchase the maximum amount of coverage for the D&O Insurance Period as is
available for the aggregate net amount of $50,000. The provisions of this
Section 5.3(b) are intended to be for the benefit of, and will be enforceable
by, the individuals who were directors and officers of Target immediately prior
to the Effective Time. Notwithstanding anything to the contrary contained in
this Agreement, the provisions of this Section 5.3 shall survive the Expiration
Date in accordance with their terms.

5.4 Employee Matters.

(a) Acquiror will honor and pay or cause Target to pay all amounts when due
under all existing employment, severance, retention and bonus agreements of
Target currently in effect, including, without limitation, the Retention
Payments described in Section 5.3(b). For all purposes (including, without
limitation, eligibility, vesting, and benefit accrual) under the employee
benefit plans of Acquiror and its Subsidiaries providing benefits to former
employees of Target or the Surviving Corporation after the Effective Time (the
“Target Employees”), each such Target Employee shall be credited with his or her
years of service with Target, as applicable, before the Effective Time, to the
same extent as such Target Employee was entitled, before the Effective Time, to
credit for such service under any similar Target Employee Plan, except for
purposes of benefit accrual under defined benefit pension plans, if any.

(b) Promptly following the Closing (but in any event, within 10 days
thereafter), Acquiror will honor and pay or cause Target to pay to each of the
individuals listed on Exhibit E attached hereto under the heading “Eligible
Employees” (collectively, the “Eligible Employees”) the amount set forth
opposite such Eligible Employee’s name on Exhibit E attached hereto (each
amount, an “Retention Payment”) as determined in accordance with those certain
letter agreements delivered to each of the Eligible Employees pursuant which
such Eligible Employees were granted the right to receive their respective
Retention Payments. Each of the Retention Payments shall be paid to such
Eligible Employees in U.S. dollars in cash, by check or other immediately
available funds.

(c) Effective as of the Closing Date, Target’s employees shall cease to
participate in Target’s existing 401(k) Plan (“Target 401(k) Plan”), and on or
as soon as administratively practicable following the Closing Date, Acquiror
shall provide to the Target Employees either the right to participate in a
401(k) plan offered by Acquiror to its employees or to employees of other
companies affiliated with Acquiror or shall establish a new 401(k) plan for the
Target Employees (any such 401(k) plan is referred to as “Acquiror’s 401(k)
Plan”). As soon as is reasonably practicable following the Closing Date, the
trustee of the Target 401(k) Plan shall transfer account balances related to the
Target Employees (including any outstanding loans) from the Target 401(k) Plan
to the Acquiror 401(k) Plan in accordance with the requirements of
Sections 411(d)(6) and 414(l) of the Code. Such transfer shall be made in cash,
except that any promissory notes evidencing participant loans shall be
transferred in kind. The parties hereto shall use commercially reasonable
efforts to effect such transfer of assets in a timely manner. Until such
transfer is accomplished, the trustee(s) of the Target 401(k) Plan shall suspend
any default on any loan from the Target 401(k) Plan to any Target Employee prior
to the Effective Time.

5.5 Target Broker Promissory Note At the Closing, Acquiror shall deliver to
Target Broker a promissory note in the form of Exhibit F attached hereto (the
“Target Broker Promissory Note”). The Target Broker Promissory Note shall be in
the original principal amount of $110,000 which shall be due and payable by
Acquiror to Target Broker in full on February 15, 2007 and which shall bear
interest at a fixed rate equal to the prime rate determined as of the date of
the Closing.

5.6 Confidentiality Prior to the Effective Date, each party shall hold in strict
confidence, and shall use its commercially reasonable efforts to cause all of
its officers, directors, employees, accountants, consultants, legal counsel,
agents and other representatives (collectively, “Representatives”) to hold in
strict confidence, unless compelled to disclose by judicial or administrative
process, or by other requirements of law, all confidential information
concerning the other party which it has obtained from the other party or its
Representatives in connection with the Merger and this Agreement, and the
receiving party shall not use or disclose to others, or permit the use of or
disclosure of, any such information so obtained, and will not release or
disclose such information to any other person, except its Representatives who
need to know such information in connection with this Agreement (and who shall
be advised of the provisions of this Section 5.6). The foregoing provision shall
not apply to any such information to the extent: (i) known by the receiving
party prior to the date such information was provided to that party by the other
party or its Representatives in connection with the Merger; (ii) made known to
the receiving party from a third party not in breach of any confidentiality
requirement; or (iii) made public through no fault of the disclosing party or
any of its Representatives.

5.7 Announcements. Except as otherwise set forth in the next sentence of this
Section 5.7, from and after the date of this Agreement until the Effective Time,
each party agrees not to make any public announcement or other disclosure
concerning this Agreement or the transactions contemplated herein without
obtaining the prior written consent of Acquiror and Target as to form, content
and timing except to the extent required by applicable law, in which case the
issuing party shall use all reasonable efforts to consult with the other party
before issuing any such release or making any such public statement.

5.8 Cooperation on Tax Matters. The Stockholders’ Agent shall prepare and file
or cause to be prepared and filed all Tax Returns of Target which are required
to be filed before the Closing Date or which are required to be filed after the
Closing Date in respect of any pre-Closing Tax period. Acquiror shall have the
opportunity to review such Tax Returns and the Stockholders’ Agent shall provide
such Tax Returns to Acquiror (for Acquiror’s review and comment) prior to their
due date. Acquiror shall prepare and file all other Tax Returns of Target.
Acquiror and the Surviving Corporation, on the one hand, and the Stockholders’
Agent, on the other hand, shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns in
connection with this Merger and the respective Tax obligations of the parties
hereto prior to the Merger, and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Acquiror, the
Surviving Corporation, and Stockholders’ Agent shall (i) retain all books and
records with respect to Tax matters pertinent to Target relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Acquiror or Stockholders’ Agent, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any Governmental Entity and
(ii) to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, the Surviving Corporation or Stockholders’ Agent as the case may be,
shall allow the other party to take possession of such books and records. Upon
request, Acquiror and Stockholders’ Agent further agree to use their reasonable
commercial efforts to obtain any certificate or other document from any
Governmental Entity or any other Person as may be necessary to mitigate, reduce
or eliminate any Tax that could be imposed (including but not limited to with
respect to the transactions contemplated hereby).

6. Closing Deliverables.

6.1 Target Closing Deliverables. For the Closing, Target is herewith presenting
to Acquiror the following:

(a) Stockholder Approval. Written consents evidencing the approval of this
Agreement and the Merger by the stockholders of Target with the requisite vote
under Delaware Law and Target’s certificate of incorporation.

(b) Board Authorizations. Certified copy of resolutions duly adopted by the
Board of Directors of Target authorizing this Agreement, the Merger and the
transactions contemplated hereby.

(c) Resignation of Officers and Directors. Resignations of the directors and
officers of Target in office immediately prior to the date hereof.

(d) Target 401(k) Plan. Resolutions of Target’s board of directors terminating
the 401(k) Plan effective as of the date immediately preceding the date hereof
and amending the 401(k) Plan, as necessary, to assure compliance with all
applicable requirements of the Code and regulations thereunder so that the
tax-qualified status of the 401(k) Plan shall be maintained at the time of the
termination.

6.2 Acquiror Closing Deliverables. For the Closing, Acquiror is herewith
presenting to Target the following:

(a) Certificate of Payment. A certificate of an executive officer of Acquiror
authorizing and instructing payment to:

(i) each Target stockholder’s pro-rata portion of the Aggregate Merger
Consideration (based on such Target stockholder’s Share Percentage) by issuance
to such stockholder of a Promissory Note as contemplated by Sections 2.6 and
2.7(b) hereof, along with a exhibit setting forth each individual payment;

(ii) each Eligible Employee, the amount of such Eligible Employee’s Retention
Payment in accordance with Section 5.4; and

(iii) Target Broker, the Target Broker Promissory Note in accordance with
Section 5.5.

(b) Promissory Notes. Copies of the Promissory Notes and the Target Broker
Promissory Note being issued and delivered to Target stockholders and the Target
Broker, respectively; and

(c) Board Authorizations. Certified copy of resolutions duly adopted by the
Board of Directors of Acquiror authorizing this Agreement, the Merger and the
transactions contemplated hereby.

7. Indemnification.

7.1 Indemnification.

(a) Survival of Representations, Warranties and Covenants. All representations
and warranties made by Target, Acquiror and Merger Sub, herein, or in any
certificate, schedule or exhibit delivered pursuant hereto, shall survive the
Closing and continue in full force and effect until (i) with respect to the
representations and warranties contained in Section 3.1 and Section 4.1
(Organization), Section 3.2 and Section 4.2 (Authority), Section 3.5 (Capital
Structure) and Section 3.15 (Employee Benefit Plans), the date of the applicable
statute of limitations and (ii) with respect to all other representations and
warranties of Target and Acquiror, respectively, in the case of representations
and warranties made by (x) Target, that date which is the six (6) month
anniversary of the Closing Date and (y) Acquiror, until the full payment and
satisfaction of Acquiror’s obligations under the Promissory Notes (collectively,
the “Expiration Date”). All covenants and agreements made by the parties hereto
shall survive the Closing for the applicable statute of limitations.

(b) Indemnification.

(i) Indemnification by Target Stockholders. Subject to the limitations set forth
in this Section 7, the stockholders of Target will severally and not jointly
indemnify and hold harmless Acquiror and the Surviving Corporation and their
respective officers, directors, agents, attorneys and employees, and each
person, if any, who controls or may control Acquiror or the Surviving
Corporation within the meaning of the Securities Act (individually an “Acquiror
Indemnified Person” and collectively the “Acquiror Indemnified Persons”) from
and against any and all losses, costs, damages, liabilities and expenses arising
from claims, demands, actions, causes of action, including, without limitation,
legal fees, (collectively, “Damages”) arising out of any (A) misrepresentation
or breach of or default in connection with any of the representations,
warranties, covenants and agreements given or made by Target in this Agreement,
the Target Disclosure Schedule or any exhibit or schedule to this Agreement and
(B) any Dissenting Shares Excess Payments; provided, however, that Damages shall
be net of any tax benefits and shall not include: (i) any amounts for which any
Acquiror Indemnified Person is actually reimbursed under any insurance policy of
Target or Acquiror; or (ii) any amounts incurred in connection with
investigating or defending any claims that are finally determined not to create
any claim for Damages.

(ii) Indemnification by Acquiror. Subject to the limitations set forth in this
Section 7, Acquiror will hold harmless Target and the stockholders of Target and
their respective officers, directors, agents, attorneys and employees, and each
person, if any, who controls or may control Target within the meaning of the
Securities Act (individually a “Target Indemnified Person” and collectively the
“Target Indemnified Persons”) from and against any Damages arising out of any
misrepresentation or breach of or default in connection with any of the
representations, warranties, covenants and agreements given or made by Acquiror
or Merger Sub in this Agreement, or any exhibit or schedule to this Agreement;
provided, however, that Damages shall be net of any tax benefits and shall not
include: (i) any amounts for which any Target Indemnified Person is actually
reimbursed under any insurance policy of Target; or (ii) any amounts incurred in
connection with investigating or defending any claims that are finally
determined not to create any claim for Damages.

(c) Limitations.

(i) Except in the case of fraud resulting in a breach of or default under any of
the representations, warranties, covenants or agreements given or made in this
Agreement, or any agreement contemplated herein or any exhibit or schedule to
this Agreement (collectively, “Fraud”), the sole and exclusive remedy of any
Acquiror Indemnified Persons for any Damages hereunder or otherwise shall be the
right to set-off the amount of Damages against the principal and accrued
interest outstanding under the Promissory Notes.

(ii) Except with respect to Target’s Fraud, the amount of any Damages hereunder
shall not exceed fifty percent (50%) of the principal amount of the Promissory
Note and no Target stockholder shall be liable for any amount hereunder and
Acquiror shall not be permitted to set-off against any Target stockholder’s
Promissory Note in excess of fifty percent (50%) of the principal amount of such
individual’s Promissory Note issued hereunder. No claim for Damages may be made
after the Expiration Date.

(iii) Except in cases of Acquiror’s Fraud, any Damages for which Acquiror may
become liable hereunder shall be limited solely and exclusively to the Aggregate
Merger Consideration and neither Acquiror nor Merger Sub shall be liable for any
amount hereunder in excess of the Aggregate Merger Consideration.

(d) Threshold for Claims. No claim for Damages shall be made hereunder unless
the aggregate of Damages exceeds $25,000 for which claims are made hereunder by
the Acquiror Indemnified Persons or the Target Indemnified Persons, as
applicable, in which case the Acquiror Indemnified Person or Target Indemnified
Persons, as applicable shall be entitled to seek compensation for all Damages.

(e) Manner of Pursuing Claims. If Acquiror (the “Claim Party”) believes in good
faith that it has incurred Damages indemnifiable under this Section 7, such
Claim Party shall send to the Stockholders’ Agent (the “Receiving Party”), on or
before the Expiration Date a certificate signed by any officer or authorized
representative of the Claim Party (an “Officer’s Certificate”) stating that
Damages exist with respect to the indemnification obligations of the
stockholders of Target, as set forth under this Section 7, and specifying in
reasonable detail the individual items of such Damages included in the amount so
stated, the date each such item was paid, or properly accrued or arose, and the
nature of the misrepresentation, breach of warranty, covenant or claim to which
such item is related. If (i) the Receiving Party shall not object in writing to
any claim or claims by Claim Party made in any Officer’s Certificate within
thirty (30) days of receipt of such Officer’s Certificate or (ii) the Receiving
Party shall agree to such Damages (to which a memorandum setting forth such
agreement shall be prepared and signed by Acquiror and Stockholders’ Agent),
such amount of Damages, subject to the limitations set forth in this Sections 7,
shall constitute “Final Damages” to which Acquiror shall offset the amount of
such Final Damages pro-rata (based on each Target stockholder’s Share
Percentage) against each Target stockholders’ respective Promissory Note. In
case the Receiving Party shall so object in writing to any claim or claims by
the Claim Party made in any Officer’s Certificate, the Claim Party shall have
thirty (30) days to respond in a written statement to the objection of the
Receiving Party. If the Claim Party does not respond in a written statement to
such objection within such thirty (30) day period, the Claim Party shall not be
able to pursue a claim for Damages to which the Officer’s Certificate was
originally sent. If after such thirty (30) day period there remains a dispute as
to any claims, the Stockholders’ Agent and Acquiror shall attempt in good faith
for sixty (60) days to agree upon the rights of the respective parties with
respect to each of such claims. If the Stockholders’ Agent and Acquiror should
so agree, a memorandum setting forth such agreement shall be prepared and signed
by both parties, and such amount of Damages, subject to the limitations set
forth in this Sections 7, shall constitute “Final Damages” to which Acquiror
shall offset the amount of such Final Damages pro-rata (based on each Target
stockholder’s Share Percentage) against each Target stockholders’ respective
Promissory Note.

(f) Exclusive Remedy. Except as otherwise expressly provided in Section 8.9, the
indemnity provisions provided for in this Section 7 shall be the exclusive
remedies of the parties to this Agreement and their respective officers,
directors, members, managers, partners, employees, Affiliates, agents,
representatives, successors and assigns for any and all matters, claims, actions
or the like, including, but not limited to, for any breach of a representation,
warranty, covenant or other agreement contained in this Agreement and such
parties shall not be entitled to a rescission of this Agreement or to any
further rights (indemnification or otherwise) or claims of any nature whatsoever
in respect thereof, all of which the parties hereto, hereby waive.
Notwithstanding the foregoing, in addition to and not in lieu of any right or
remedy provided in this Agreement, each Target stockholder shall be entitled to
the rights and remedies provided in such stockholder’s Promissory Note to
enforce the payment and other obligations contained therein.

(g) Dissenting Shares Excess Payments. For purposes of this Agreement,
“Dissenting Shares Excess Payments” means any payment in respect of Dissenting
Shares in excess of the amount of cash (or the principal amount of the
Promissory Note) that would have been payable pursuant to Section 2.6(a) in
respect of such shares had they never been Dissenting Shares plus expenses
associated with such appraisal rights claims. Dissenting Shares Excess Payments
shall constitute “Damages” for purposes of Section 7.

7.2 Resolution of Conflicts and Arbitration.

(a) If no agreement regarding a dispute relating to this Agreement can be
reached after good faith negotiation between the parties, either Acquiror or the
Stockholders’ Agent may, by written notice to the other, demand arbitration of
the matter unless the amount of the Damages is at issue in pending litigation
with a third party, in which event arbitration shall not be commenced until such
amount is ascertained or both parties agree to arbitration; and in either such
event the matter shall be settled by arbitration conducted by one arbitrator.
Acquiror and the Stockholders’ Agent shall agree on the arbitrator, provided
that if Acquiror and the Stockholders’ Agent cannot agree on such arbitrator,
either Acquiror or Stockholders’ Agent can request that Judicial Arbitration and
Mediation Services (“JAMS”) select the arbitrator. The arbitrator shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator, to discover relevant information from the
opposing parties about the subject matter of the dispute. The arbitrator shall
rule upon motions to compel or limit discovery and shall have the authority to
impose sanctions, including attorneys’ fees and costs, to the same extent as a
court of competent law or equity, should the arbitrator determine that discovery
was sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator
shall be written, shall be in accordance with applicable law and with this
Agreement, and shall be supported by written findings of fact and conclusion of
law that shall set forth the basis for the decision of the arbitrator. The
decision of the arbitrator as to the validity and amount of any indemnification
claim brought hereunder shall be binding and conclusive upon the parties to this
Agreement, and such amount of Damages set forth in the decision, subject to the
limitations set forth in this Section 7, shall constitute “Final Damages” to
which Acquiror shall offset the amount of such Final Damages pro-rata (based on
each Target stockholder’s Share Percentage) against each Target stockholders’
respective Promissory Note.

(b) Judgment; Fees and Costs of Arbitration. Judgment upon any award rendered by
the arbitrator may be entered in any court having jurisdiction. Any such
arbitration shall be held in Suffolk County, Massachusetts under the commercial
rules then in effect of JAMS. The non-prevailing party to an arbitration shall
pay its own expenses, the fees of the arbitrator, any administrative fee of
JAMS, and the expenses, including attorneys’ fees and costs, reasonably incurred
by the other party to the arbitration. For purposes of this Section 7.2(a), in
any arbitration hereunder in which any claim or the amount thereof is at issue,
the party seeking indemnification shall be deemed to be the non-prevailing party
unless the arbitrators award the party seeking indemnification more than
one-half (1/2) of the amount in dispute, plus any amounts not in dispute;
otherwise, the person against whom indemnification is sought shall be deemed to
be the non-prevailing party.

7.3 Stockholders’ Agent.

(a) Appointment of the Stockholders’ Agent. Sierra Ventures shall be constituted
and appointed as agent for and on behalf of the Target stockholders to give and
receive notices and communications, to authorize reduction of amounts due under
the Promissory Notes in satisfaction of claims by Acquiror, to object to such
deliveries, to agree to, negotiate, enter into settlements and compromises of,
and demand arbitration and comply with orders of courts and awards of
arbitrators with respect to such claims, and to take all actions necessary or
appropriate in his judgment for the accomplishment of the foregoing. Such agency
may be changed by the holders of a majority in interest of the Promissory Notes
from time to time upon not less than 10 days’ prior written notice to Acquiror.
No bond shall be required of the Stockholders’ Agent, and the Stockholders’
Agent shall receive no compensation for his services. Notices or communications
to or from the Stockholders’ Agent shall constitute notice to or from each of
the Target stockholders.

(b) No Liability. The Stockholders’ Agent shall not be liable for any act done
or omitted hereunder as Stockholders’ Agent while acting in good faith and in
the exercise of reasonable judgment and any act done or omitted pursuant to the
advice of counsel shall be conclusive evidence of such good faith. The Target
stockholders shall severally indemnify and hold the Stockholders’ Agent harmless
against any loss, liability or expense incurred without gross negligence or bad
faith on the part of the Stockholders’ Agent and arising out of or in connection
with the acceptance or administration of his duties hereunder.

(c) Access to Information. The Stockholders’ Agent shall have reasonable access
to information about Target and Acquiror and the reasonable assistance of
Target’s and Acquiror’s officers and employees for purposes of performing his
duties and exercising his rights hereunder, provided that the Stockholders’
Agent shall treat confidentially and not disclose any nonpublic information from
or about Target or Acquiror to anyone (except on a need to know basis to
individuals who agree to treat such information confidentially).

(d) Conflict of Interest. Acquiror acknowledges that the Stockholders’ Agent may
have a conflict of interest with respect to his duties as Stockholders’ Agent,
and in such regard the Stockholders’ Agent has informed Acquiror that he will
act in the best interests of the Target stockholders.

7.4 Actions of the Stockholders’ Agent. A decision, act, consent or instruction
of the Stockholders’ Agent shall constitute a decision of all Target
stockholders with respect to the matters within the scope of this Section 7 and
shall be final, binding and conclusive upon each such Target stockholder, and
the Acquiror may rely upon any decision, act, consent or instruction of the
Stockholders’ Agent as being the decision, act, consent or instruction of each
and every such Target stockholder.

7.5 Third-Party Claims. In the event any Acquiror or the Stockholders’ Agent
(the “Indemnified Person”) becomes aware of a third-party claim which such
Indemnified Person believes may result in indemnification under this Agreement,
the Indemnified Person shall notify the Stockholders’ Agent or the Acquiror, as
the case may be (the “Indemnifying Person”), of such claim, and the Indemnifying
Person shall be entitled, at the expense of the Indemnifying Person (which
expenses, in cases where the Target’s stockholders are the indemnifying party,
shall be reimbursed pro-rata (based on such Target stockholder’s Share
Percentage) out of each Target stockholders’ Promissory Notes), to participate
in any defense of such claim with the consent of the Indemnified Party which
shall not be unreasonably withheld; provided, however, that the Indemnified
Party shall not settle any such claim without the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. In the
event that the Stockholders’ Agent is the Indemnifying Party and has consented
to any such settlement, the Stockholders’ Agent shall not object to the amount
of any claim by Acquiror against the Promissory Notes for indemnity in
accordance with the provisions and limitations of this Section 7 with respect to
such settlement.

8. General Provisions.

8.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered: (i) upon receipt if delivered personally;
(ii) three (3) business days after being mailed by registered or certified mail,
postage prepaid, return receipt requested; (iii) one (1) business day after it
is sent by commercial overnight courier service; or (iv) upon transmission if
sent via facsimile with confirmation of receipt to the parties at the following
address (or at such other address for a party as shall be specified upon like
notice):

(a) if to Acquiror or Merger Sub, to:

     
 
   
 
   
 
   
 
  HALO Technology Holdings, Inc.
200 Railroad Avenue, 3rd Floor
Greenwich, CT 06830
Fax:
 
  Tel:

(b) if to Target to:

     
 
   
 
   
 
   
 
  Tenebril Inc.
75 Federal Street, Suite 650
Boston, MA 2110
Attn: Rich Forcier
Fax: (617) 249-2094
Tel:
 
   
 
   
 
   
 
  with a copy to:
 
   
 
  DLA Piper Rudnick Gray Cary LLP
1775 Wiehle Avenue, Suite 400
Reston, VA 20190
Attention: Jason C. Reis, Esq.
Fax: (703) 773-4017
Tel: (703) 773-5017
 
   
 
  following the Closing, to Stockholders’ Agent:
 
  Sierra Ventures
c/o Steven P. Williams, Manager
2884 Sand Hill Road, Suite 100
Menlo Park, CA 94025
Fax: (650) 854-5593
Tel: (650) 854-1000

8.2 Definitions. In this Agreement any reference to any event, change, condition
or effect being “material” with respect to any entity or group of entities means
any material event, change, condition or effect related to the financial
condition, properties, assets (including intangible assets), liabilities,
business, operations or results of operations of such entity or group of
entities. In this Agreement any reference to a “Material Adverse Effect” with
respect to any entity or group of entities means any event, change or effect
that is materially adverse to the financial condition, properties, assets,
liabilities, business, operations or results of operations of such entity and
its subsidiaries, taken as a whole. In this Agreement any reference to a party’s
“knowledge” means such party’s actual knowledge. In this Agreement, an entity
shall be deemed to be a “Subsidiary” of a party if such party directly or
indirectly owns, beneficially or of record, at least 50% of the outstanding
equity or financial interests of such entity. In this Agreement, “person” means
any natural person, company, corporation, limited liability company, general
partnership, limited partnership, trust, proprietorship, joint venture, business
organization or Governmental Entity. In this Agreement, “Indebtedness” means,
with respect to any Person, any liability or obligation (i) for borrowed money,
other than trade payables incurred in the ordinary course of business, (ii)
evidenced by bonds, debentures, notes, or other similar instruments, (iii) in
respect of letters of credit or other similar instruments (or reimbursement
obligations with respect thereto), except letters of credit or other similar
instruments issued to secure payment of trade payables arising in the ordinary
course of business consistent with past practices, (iv) to pay the deferred
purchase price of property or services, except trade payables arising in the
ordinary course of business consistent with past practices, (v) as lessee under
capitalized leases, (vi) secured by a lien on any asset of such Person or a
Subsidiary of such Person, whether or not such obligation is assumed by such
Person or such Subsidiary.

8.3 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

8.4 Entire Agreement; Nonassignability; Parties in Interest. This Agreement and
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including the exhibits and schedules
hereto, including the Target Disclosure Schedule: (a) together constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof; and (b) are not intended
to confer upon any other person any rights or remedies hereunder and shall not
be assigned by operation of law or otherwise without the written consent of the
other party.

8.5 Severability. In the event that any provision of this Agreement, or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

8.6 Damages. In no event shall any Target stockholder or any party hereto be
liable hereunder or in connection herewith for any indirect, punitive, special
or consequential damages or lost profits.

8.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the conflicts of law principles thereof.

8.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

8.9 Enforcement. Each of the parties hereto agrees that irreparable damage would
occur and that the parties would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Federal or state court, this
being in addition to any other remedy to which they are entitled at law or in
equity. In addition, each of the parties waives any right to trial by jury with
respect to any claim or proceeding related to or arising out of this Agreement
or any transaction contemplated by this Agreement.

8.10 Amendment; Waiver. Any amendment or waiver of any of the terms or
conditions of this Agreement must be in writing and must be duly executed by or
on behalf of the party to be charged with such waiver. The failure of a party to
exercise any of its rights hereunder or to insist upon strict adherence to any
term or condition hereof on any one occasion shall not be construed as a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
the terms and conditions of this Agreement at a later date. Further, no waiver
of any of the terms and conditions of this Agreement shall be deemed to or shall
constitute a waiver of any other term of condition hereof (whether or not
similar).

8.11 No Third Party Beneficiary Rights. Except as otherwise provided in Section
5.3, no provisions of this Agreement are intended, nor shall be interpreted, to
provide or create any third party beneficiary rights or any other rights of any
kind in any client, customer, affiliate, stockholder, partner of any party
hereto or any other person or entity unless specifically provided otherwise
herein, and, except as so provided, all provisions hereof shall be solely
between the parties to this Agreement.

[Signature Page Follows]

2

IN WITNESS WHEREOF, Target, Acquiror, Merger Sub and Stockholders’ Agent have
caused this Agreement to be executed and delivered by each of them or their
respective officers thereunto duly authorized, all as of the date first written
above.

 
 
TARGET:
 
TENEBRIL, INC.
By: Christian Carrillo
Name: Christian Carrillo
Title: President and Chief Technology
Officer
 
ACQUIROR:
 
HALO TECHNOLOGY HOLDINGS, INC.
By: Ernest C. Mysogland
 
 
Name: Ernest C. Mysogland
Title: EVP
 
MERGER SUB:
TENEBRIL ACQUISITION SUB, INC.
 
By: Ernest C. Mysogland
 
 
Name: Ernest C. Mysogland
Title: EVP
 
STOCKHOLDERS’ AGENT:
 
SIERRA VENTURES
By:
 
Name:
Title:
 

3